DETAILED ACTION
The following claims are pending in this office action: 1-17
The following claims are amended: 1-4 and 11-14
The following claims are new: 15-17
The following claim is cancelled: -
Claims 1-17 are rejected. This rejection is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO ARGUMENTS
Applicant’s arguments filed in the amendment filed 07/08/2022 have been fully considered but are moot in view of new grounds of rejection necessitated by amendment. 
Applicant notes: Independent claim 1 has been amended to replace the phrase “plurality of sensors” with “plurality of non-redundant sensors”, and further recites, among other limitations that “the sensor data, from which each of the plurality of physical quantities is extracted, represent measurements of a different physical property…”.  This limitation is taught by Sikder et al. (US Pub. 2019/0108330) as explained below and rejected accordingly.  
Independent claims 13 and 14 are amended in a similar way to claim 1, and the additional limitations is taught by Sikder et al. (US Pub. 2019/0108330) as explained below and rejected accordingly.  
Dependent claims 2-12, and 15-17 depend on independent claims 1, 13 and 14.  The amended elements in the independent claims and any additional elements in the dependent claims are taught by Sikder et al. (US Pub. 2019/0108330) as explained below, and any additional features to the dependent claims are rejected accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Horowitz et al. (US Pub. 2019/0025435) (hereinafter “Horowitz”) in view of Destelle et al. (US Pub. 2021/0003396) (hereinafter “Destelle”) and further in view of Sikder et al. (US Pub. 2019/0108330) (hereinafter “Sikder”)

As per claim 1, Horowitz teaches an attack detection device comprising: processing circuitry to: ([Horowitz, para. 0037; para. 0052] the examples and techniques described detect attacks and are performed by circuit sets) acquire respective intermediate values ([Specifications of the instant application, para. 0044; para. 0063] intermediate value as defined by the Applicant is an estimated error used to determine whether the sensors are subject to an attack; [Horowitz, para. 0027] the position residual [an estimated error and intermediate value – see definition given at: “Are the model residuals well-behaved”; National Institute of Standards and Technology, 2017; retrieved from the internet <URL: https://web.archive.org/web/20170602185515/https://www.itl.nist.gov/div898/handbook/pri/section2/pri24.htm>] between, for example, a satellite navigation system sensor and an inertial navigation system sensor is determined.  The residuals are respective to the sensors [see Horowitz, para. 0022] which are sensors of different types [see Horowitz, para. 0029]) of a plurality of physical quantities ([Horowitz, para. 0014; para. 0029] the sensors are sensors of different types and use different physical mechanisms [a plurality of physical quantities] to arrive at the measurement) during execution of a sensor fusion algorithm that calculates an output by combining the plurality of physical quantities ([Horowitz, Fig. 1, para. 0014; para. 0048] the navigation resolution, a common output to the sensor arrays, is determined/derived using the Kalman filter by combining the values of the sensor arrays as part of the algorithm/flowchart depicted on Fig. 1; a plurality of non-redundant sensors is taught by Sikder below) observed by a plurality of sensors of different types, ([para. 0029] the sensors which are sensors of different types; a plurality of non-redundant sensors is taught by Sikder below) the sensor fusion algorithm calculating the respective intermediate values of the plurality of physical quantities; ([Horowitz, para. 0027; Fig. 1] the algorithm/flowchart for the system calculates the respective residuals [intermediate value] by combining both the values of the satellite navigation system sensor and the inertial navigation system sensor and so is a sensor fusion algorithm.  [para. 0028-0029] other residuals between other sensors, such as between rotational sensors, altitude tensors, thermometers etc. which use different physical mechanisms [plurality of physical quantities] are calculated.  Changing the output using the respective intermediate values is taught by Destelle below)
and determine whether there is an attack on at least one sensor of the plurality of sensors by comparing each of the respective intermediate values with an intermediate-value threshold value, which is a threshold value.  ([Horowitz, para. 0027] a disagreement is determined by comparing the residual [respective intermediate value] a threshold [intermediate-value threshold value, which is a threshold]; [Fig. 3; para. 0041] if a disagreement is determined, the alarm is initiated and indicates a spoofing attack; the plurality of non-redundant sensors is taught by Sikder below)
Horowitz does not teach changing the output using the respective intermediate values.
However, Destelle teaches changing the output using the respective intermediate values.  ([Destelle, Fig. 3, step 110; para. 0106] the fusion device corrects the navigation data produced using the error or errors estimated [intermediate values] by solving the system of equations; [para. 0097; para. 0101] the errors are determined by an integration of inertial data and geometrical/orientation road parameters and so are from different physical quantities)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Horowitz with the teachings of Destelle to include changing the output using the respective intermediate values.  One of ordinary skill in the art would have been motivated to make this modification because the method would allow the system to overcome the drawback of the system being sent incorrect data by means of a scrambling attack.  (Destelle, para. 0007; para. 0018)
Horowitz in view of Destelle does not clearly teach a plurality of non-redundant sensors; ([Sikder, para. 0046] “the no-permission imposed sensor 260 includes an accelerometer, a gyroscope, a light sensor, and a proximity sensor”)
wherein each physical quantity of the plurality of physical quantities is extracted from sensor data of a corresponding one of the plurality of non-redundant sensors, and ([Sikder, para. 0051] “No-permission imposed … sensor values are needed to be observed to infer user activities … For example, accelerometer’s and gyroscope’s [one of the plurality of non-redundant sensors] value change with motion and they give values on X, Y, and Z axes [the plurality of physical quantities]”; [para. 0053] “The sensor value collector collects [extracts] numerical values [physical quantities] of the data-oriented sensors [sensor data]”)
the sensor data, from which each of the plurality of physical quantities is extracted, ([Sikder, para. 0053] “The sensor value collector collects [extracts] numerical values [physical quantities] of the data-oriented sensors [sensor data]”) represent measurements of a different physical property than the sensor data from which the others of the plurality of physical quantities are respectively extracted.  ([Table 2] The Accelerometer measures m/s2, the Gyroscope measures rad/s, the Light Sensor measures Lux, and the Proximity Sensor measures V, which are all different physical properties)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Horowitz in view of Destelle with the teachings of Sikder to include a plurality of non-redundant sensors, wherein each physical quantity of the plurality of physical quantities is extracted from sensor data of a corresponding one of the plurality of non-redundant sensors, and the sensor data, from which each of the plurality of physical quantities is extracted, represent measurements of a different physical property than the sensor data from which the others of the plurality of physical quantities are respectively extracted.  One of ordinary skill in the art would have been motivated to make this modification to improve upon solutions that protects and allows enhanced access control for some sensors, in order to allow the sensors to work independently while still allowing the device to secure all the different sensors.  (Sikder, para. 0015)

As per claim 2, Horowitz in view of Destelle and Sikder teaches claim 1.  
Horowitz also teaches wherein the respective intermediate values are respective error data of the plurality of physical quantities observed by the plurality of sensors of different types.  ([Horowitz, para. 0027] the position residual [an respective error data– see definition given at: “Are the model residuals well-behaved”; National Institute of Standards and Technology, 2017; retrieved from the internet <URL: https://web.archive.org/web/20170602185515/https://www.itl.nist.gov/div898/handbook/pri/section2/pri24.htm>] between, for example, a satellite navigation system sensor and an inertial navigation system sensor is determined.  The residuals are respective to the sensors [see Horowitz, para. 0022] which are sensors of different types and also data from a plurality of physical quantities [see Horowitz, para. 0029])
	Horowitz in view of Destelle does not clearly teach the plurality of non-redundant sensors.  
	However, Sikder teaches the plurality of non-redundant sensors. ([Sikder, para. 0046] “the no-permission imposed sensor 260 includes an accelerometer, a gyroscope, a light sensor, and a proximity sensor”)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Horowitz in view of Destelle and Sikder for the same reasons as disclosed above.

As per claim 3, Horowitz in view of Destelle and Sikder teaches claim 1.  
Horowitz also teaches wherein the processing circuitry calculates a similarity between two sets of sensor data, ([Horowitz, para. 0016] a disagreement [a similarity – see para. 0025] between the first data set and the second data set is determined) and determines whether there is an attack on at least one sensor of the plurality of sensors by comparing a similarity threshold value, which is a threshold value, with the similarity.  ([para. 0016] when the results do not match [similarity] within a threshold [comparing a similarity threshold] a disagreement is registered.  [Fig. 3; para. 0041] when there is a disagreement, an alarm is initiated to indicate a spoofing attack [determining that there is an attack on at least one sensor]; a plurality of non-redundant sensors is taught by Sikder below)
Horowitz in view of Destelle does not clearly teach acquires corresponding sensor data of two sensor of the plurality of non-redundant sensors, which represents measurements of different physical properties, respectively.
However, Sikder teaches acquires corresponding sensor data of two sensors of the plurality of non-redundant sensors, which represents measurements of different physical properties, respectively. ([Sikder, para. 0053] “Accelerometer … and proximity sensor [two sensors of the plurality of non-redundant sensors] are categorized as data-oriented sensor… the sensor value collector collects [acquires] numerical values of the data oriented sensors [sensor data of the two sensors, which represents measurements of different physical properties”]; [para. 0064] “the relationship between attribute dataset is compared … and a relation map is created [corresponding sensor data]”)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Horowitz in view of Destelle and Sikder for the same reasons as disclosed above.

As per claim 4, Horowitz in view of Destelle and Sikder teaches claim 2. 
The claim language is identical or substantially similar to that of claim 3. Therefore, it is rejected under the same rationale applied to claim 3.

As per claim 5, Horowitz in view of Destelle and Sikder teaches claim 3.
Horowitz also teaches wherein types of physical quantities that can be observed by the two sensors are different from each other.  ([Horowitz, Fig. 1; para. 0028; para. 0029] the first sensor set and second sensor set represent different types of sensors, for example inertial navigation system and satellite navigation mechanism, use a different physical mechanism [different type of physical quality] to arrive at the position measurement) 

As per claim 6, Horowitz in view of Destelle and Sikder teaches claim 4.
The claim language is identical or substantially similar to that of claim 5. Therefore, it is rejected under the same rationale applied to claim 5.

As per claim 13, Horowitz teaches a non-transitory computer medium storing an attack detection program.  ([Horowitz, para. 0037; para. 0056] non-transitory memory storing instruction for detecting an attack is described)
The non-transitory computer medium causes a computer to execute processes described to be performed by the processing circuitry of claim 1, has language that is identical or substantially similar to the attack detection device of claim 1, and thus the non-transitory computer medium claim is rejected with the same rational applied against claim 1.  

As per claim 14, Horowitz teaches an attack detection method. ([Horowitz, para. 0045; para. 0050] a method of cyber-defense for detecting when sensors have been compromised [attacked] is described)
The method performs steps described to be performed by the processing circuitry of claim 1, has language that is identical or substantially similar to the attack detection device of claim 1, and thus is rejected with the same rational applied against claim 1.  

	As per claim 15, Horowitz in view of Destelle and Sikder teaches claim 1.  
	Horowitz does not clearly teach wherein the plurality of non-redundant sensors include the following: an acceleration sensor, a gyroscope sensor, and a magnetic sensor.  
	However, Sikder teaches wherein the plurality of non-redundant sensors include the following: an acceleration sensor, a gyroscope sensor, and a magnetic sensor.  ([Sikder, para. 0046] the no-permission imposed sensor includes an accelerometer, a gyroscope, … and a proximity sensor [examiner interprets the broadest reasonable interpretation of magnetic sensor as including a proximity sensor – see definition at https://en.wikipedia.org/wiki/Proximity_sensor: “a proximity sensor … emits an electromagnetic field … and looks for changes in the field”])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Horowitz in view of Destelle with the teachings of Sikder to include wherein the plurality of non-redundant sensors include the following: an acceleration sensor, a gyroscope sensor, and a magnetic sensor.  One of ordinary skill in the art would have been motivated to make this modification because the context of all the sensors may be used to distinguish normal user activities and malicious activities.  (Sikder, para. 0039)

As per claim 16, Horowitz in view of Destelle and Sikder teaches claim 13.
The claim language is identical or substantially similar to that of claim 15. Therefore, it is rejected under the same rationale applied to claim 15.

As per claim 17, Horowitz in view of Destelle and Sikder teaches claim 14.
The claim language is identical or substantially similar to that of claim 15. Therefore, it is rejected under the same rationale applied to claim 15.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Horowitz in view of Destelle and Sikder as applied to claim 3-6 above, and further in view of Broumandan et al. (US Pub. 2019/0179031) (hereinafter “Broumandan”).

As per claim 7, Horowitz in view of Destelle and Sikder teaches claim 3.  
Horowitz in view of Destelle and Sikder does not clearly teach wherein the processing circuitry calculates a correlation value as the similarity.
However, Broumandan teaches wherein the processing circuitry calculates a correlation value as the similarity.  ([Broumandan, para. 0008 as supported by para. 0007 of the provisional application 62/598,051 filed 12/13/2017] global navigation satellite system data and inertial measurement data from respective sensors are received and projected to a common space.  A correlation coefficient [a correlation value] is calculated based on a comparison of the results of the projection [a similarity as the coefficient shows how much or how little correlation/similarity there is between the two sets of the data – see para. 0044])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Horowitz in view of Destelle and Sikder with the teachings of Broumandan to include changing the output using the respective intermediate values.  One of ordinary skill in the art would have been motivated to make this modification because by calculating the similarity as a correlation value, a decision value may be generated and compared against a predetermined value [or threshold] to form a conclusion as to the legitimacy or illegitimacy of the sensor data.  (Broumandan, para. 0053)

As per claim 8, Horowitz in view of Destelle and Sikder teaches claim 4.
The claim language is identical or substantially similar to that of claim 7. Therefore, it is rejected under the same rationale applied to claim 7.

As per claim 9, Horowitz in view of Destelle and Sikder teaches claim 5.
The claim language is identical or substantially similar to that of claim 7. Therefore, it is rejected under the same rationale applied to claim 7.

As per claim 10, Horowitz in view of Destelle and Sikder teaches claim 6.
The claim language is identical or substantially similar to that of claim 7. Therefore, it is rejected under the same rationale applied to claim 7.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Horowitz in view of Destelle and Sikder as applied to claims 3 and 4 above, and further in view of Hori (US Pub. 2006/0287806) (hereinafter “Hori”).

As per claim 11, Horowitz in view of Destelle and Sikder teaches claim 3.  
Horowitz also teaches wherein the processing circuitry weights the intermediate-value threshold value, ([Horowitz, para. 0036] circuitry system performs cluster analysis, which provides a disagreement density [a weight associated with the cluster analysis as it changes the threshold value, requiring a threshold count over a period of time]), depending on a type of each of the intermediate values. ([Horowitz, para. 0030] the cluster analysis depends on diversity in sensor type: which is a type of the intermediate value [see para. 0027 the residuals are based on the type of sensor]).
Horowitz in view of Destelle does not clearly teach weights the similarity threshold value, depending on the respective physical properties whose measurements are represented in the two sets of sensor data.
However, Hori teaches weights the similarity threshold value ([Hoi, claim 1; Fig. 1] the apparatus compares signals from sensors to determine whether there is a difference [similarity] of a predetermined value [threshold]; [para. 00184] the determination threshold [similarity threshold value] varies [is weighted] depending on the physical-quantity true value), depending on the two sets of sensor data. ([Para. 0185] the physical-quantity [different types of sensors – see para 0047-0048] true value is obtained by sensors [two sets of sensor data – see Fig. 8, where the value is obtained by sensors 1 and 2, and 15 where the value is obtained by two sensors other than the one to be determined]; the respective physical properties whose measurements are represented in the two sets of sensor data is taught by Sikder below)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Horowitz in view of Destelle with the teachings of Hori to include weights the similarity threshold value, depending on types of the two sets of sensor data.  One of ordinary skill in the art would have been motivated to make this modification because such a determination allow faults in sensors to be adequately detected by appropriately taking into account the accuracies of the group of sensors and the system to which the group of sensors is applied as sensors have different ranges over which they can measure targets and the sensor measurement depends on a factor affecting the sensor measurement accuracy which can be taken account using the weight derived.  (Hori, para. 0102; para. 0182; para. 0183)
Horowitz in view of Destelle and further in view of Hori does not clearly teach the respective physical properties whose measurements are represented in the two sets of sensor data.
However, Sikder teaches the respective physical properties whose measurements are represented. ([Sikder, Table 2] the respective physical properties of acceleration [m/s2], angular frequency [rad/s] and light intensity [Lux]; [para. 0055] “For example, the accelerometer and gyroscope … data collected in the data collection phase matrix [the two sets of sensor data] needs to be sampled and reorganized … to create the input”) 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Horowitz in view of Destelle and Sikder for the same reasons as disclosed above.

As per claim 12, Horowitz in view of Destelle and Sikder teaches claim 4.  
The claim language is identical or substantially similar to that of claim 11. Therefore, it is rejected under the same rationale applied to claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ditty et al. (US Pub. 2019/0258251) discloses accelerometers, gyroscopes and magnetometers are combined in a sensor fusion using Kalman filtering, artificial intelligence, or the like in order to learn more from a combination of sensors than is possible from any individual sensor and to increase performance.  
Cannon, J. Brandon, “Fault detection for unmanned aerial vehicles with non-redundant sensors” ProQuest Dissertations & Theses Global (248066844), Retrieved from: https://www.proquest.com/ dissertations-theses/fault-detection-unmanned-aerial-vehicles-with-non/docview/2480668445/se-2 2014, pg. 1-87 discloses that small unmanned aerial vehicles are unable to carry redundant sensors, but faults can still be detected in these sensors by comparing a pitch gyro measurement and an accelerometer measurement.  
Zhou et al. (US Pub. 2019/0113537) discloses sensor fusion and combining data from sensor in different locations from an UAV, where the sensors are different types of sensors including gyroscopes, accelerometers, and proximity sensors.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Z.L./Examiner, Art Unit 2493  
                                                                                                                                                                                                      /CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493